EDWARDS, Circuit Judge
(concurring in part and dissenting in part).
The testimony in this case shows beyond all doubt that the driver of the Duckworth car was primarily responsible for this accident. I also agree with Judge Cecil’s analysis of the record as showing conclusively that there was no lack of ordinary care on the part of the Greyhound bus driver. As a consequence, I join the opinion of the court in reversing the judgments based on the deaths of the passengers in the Duck-worth car.
I would, however, affirm the jury verdicts as to the plaintiffs who were passengers in the bus. Tennessee case law imposes a higher degree of care than ordinary care upon common carriers for hire. The rule is effectively stated in the language of the Tennessee Supreme Court in the following cases :
A carrier of passengers is not an insurer of the safety of its passengers, but it is held to the exercise of the highest degree of care and foresight for the passenger’s safety. Knoxville Cab Co. v. Miller, 176 Tenn. 88, 138 S.W.2d 428, 429 (1940). (Emphasis added.)
There is some discussion in the briefs as to whether Mrs. Schindler was a passenger at the time she received the injury. The reason for this discussion is that the public carrier is charged with the exercise of a high degree of care as distinguished from ordinary care, with reference to those who are passengers on its vehicle. The act of getting into the bus for transportation is, of course, an essential element of becoming a passenger. I think, therefore, that in consideration of this petition we should regard Mrs. Schindler as a passenger, and hence that the Bus Company owed to her the duty of exercising a high degree of care in admitting her to the bus. Schindler v. Southern Coach Lines, 188 Tenn. 169, 217 S.W.2d 775, 777-778 (1949). (Emphasis added.)
See also, Wallin v. Greyhound Corporation, 341 F.2d 521, 523 (6th Cir. 1965).
Here several of the bus passengers testified that they saw the Duckworth car approaching the highway at a speed estimated at 100 miles an hour. Obviously it was not going to obey the stop sign which faced it. If the bus driver had seen it when the bus passengers did, an emergency application of brakes might well have allowed the speeding vehicle to pass in front of the bus.
*430The driver’s testimony, however, was that he did not see the Duckworth car until it was in the intersection and only ten feet away.
Whether or not the driver’s observations were consistent with the highest degree of care under the circumstances concerned was, as the District Judge ruled, a matter of disputed fact for jury consideration.
I would affirm the verdicts in favor of the plaintiffs who were passengers on the bus.